

PROTECTIVE LIFE CORPORATION
ANNUAL INCENTIVE PLAN
(Originally effective January 1, 2018)
(Amended and Restated as of November 6, 2018)


1.Purpose.
The purpose of the Plan is to enable the Company and its Subsidiaries to
attract, retain, motivate and reward qualified officers and key employees by
providing them with the opportunity to earn competitive compensation directly
linked to the Company's performance.
2.Definitions.
Unless the context requires otherwise, the following terms as used in the Plan
shall have the meanings ascribed to each below.
"Board" shall mean the Board of Directors of the Company.
"Committee" shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board may designate from
time to time) or any subcommittee thereof.
"Company" shall mean Protective Life Corporation.
"Participant" shall mean each officer or key employee of the Company or a
Subsidiary whom the Committee designates as a participant in the Plan.
"Plan" shall mean the Protective Life Corporation Annual Incentive Plan, as set
forth herein and as may be amended from time to time.
"Subsidiary" shall mean (a) any corporation of which the Company possesses
directly or indirectly fifty percent (50%) or more of the total combined voting
power of all classes of stock of such corporation and (b) any other business
organization, regardless of form, in which the Company possesses directly or
indirectly fifty percent (50%) or more of the total combined equity interests in
such organization.
3.Administration.
The Committee shall administer and interpret the Plan. Any determination made by
the Committee under the Plan shall be final and conclusive. The Committee shall
establish performance objectives in accordance with Section 4 and shall certify
whether such performance objectives have been achieved, subject to the Board's
approval. Notwithstanding anything else contained herein to the contrary, the
Committee may delegate any and all of its duties and responsibilities (including
the selection of Participants) in respect of all Participants other than the
Executive Chairman, President and Chief Executive Officer and all members of the
Company's Performance and Accountability Committee to a committee of officers
comprised of the President and Chief Executive Officer, and any two or more of
his or her direct reports, as determined from time to time in his or her sole
discretion. In the event that, at any time any of the aforementioned offices
shall be vacant (or the title associated with such position shall be changed),
the person performing the duties of such position shall be eligible to serve on
such officer's committee.
The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel, consultant or agent and any computation received
from any such consultant or agent. All expenses incurred in the administration
of the Plan, including (without limitation) expenses for the engagement of any
counsel, consultant or agent, shall be paid by the Company. No member or former
member of the Board or the Committee, or any other person involved in the
administration of the Plan, shall be liable for any act, omission,
interpretation, construction or determination made in connection with the Plan
other than as a result of such individual's willful misconduct.
4.    Incentive Payments.
(a)Establishing the Performance Criteria. On or before April 1 of each calendar
year during which the Plan is in effect, the Committee shall recommend for
approval by the Board the performance objective or objectives that must be
satisfied in order for Participants to be eligible to receive an incentive
payment for that year. The Committee may establish different performance
objectives for different Participants to qualify. The performance objective(s)
may state, in terms of an objective formula or standard, the method for
computing the amount of the incentive funding eligible for payment to the
Participants if the objective(s) are achieved. With respect to any Participant,
the Committee may establish multiple performance objectives. If the Committee
establishes multiple performance objectives, the Committee shall make clear
whether (i) a specified percentage of the annual incentive opportunity will be
eligible for funding based on the achievement (in whole or in part) of a
specified objective, (ii) funding of any amount is contingent upon achievement
(in whole or in part) of more than one such criteria, or (iii) the amount funded
upon the achievement of one objective may be reduced or increased based either
on the level of achievement of a different objective or at the discretion of the
Committee or authorized division or business unit manager.
(b)Available Performance Criteria. Any performance objectives established under
Section 4(a) shall be related to one of the following criteria, which may be
determined solely by reference to the performance of the Company or a Subsidiary
or a division or business unit or based on comparative performance relative to
other companies: net income; operating income; book value; embedded value or
economic value added; return on equity, assets or invested capital; assets,
sales or revenues or growth in assets, sales or revenues; efficiency or expense
management; capital adequacy (including risk-based capital); investment returns
or asset quality; completion of acquisitions, financings, or similar
transactions; customer service metrics; the value of new business or sales; or
such other reasonable criteria as the Committee may recommend and the Board may
approve.
(c)Amount Payable.
The Committee shall establish a target amount for each Participant. Each
Participant’s targeted amount may be aggregated to create a pool to be allocated
in the sole discretion of the Committee. The Committee may establish the pool in
respect of any performance objective based on the extent to which such objective
(or such objective and any other linked performance objective) is met or
exceeded, or the extent to which such objective(s) are only partially achieved.
The Committee may provide that amounts below or in excess of the aggregate of
all Participant targets for such performance objective will be funded for
performance in excess of, or at stated levels below, targeted performance. The
Committee may establish a threshold level of achievement for any performance
objective below which no amount shall be funded in respect of such performance
objective.
The Committee may, in its discretion, allocate the pool among divisions or
business units. The authorized manager of each division or business unit, shall
then (i) make individual determinations regarding the contribution of each
Participant in his or her respective division or business unit to the
achievement of the overall stated performance objectives, and (ii) recommend,
for approval by the Committee, the amount payable, if any, from such division or
business unit allocation to each such Participant.
Any other provision in the Plan to the contrary notwithstanding, (i) the
Committee shall have the right, in its sole discretion, to pay to any
Participant an annual incentive payment for such year in an amount based on
individual performance or any other criteria or the occurrence of any such event
that the Committee shall deem appropriate, and (ii) the Committee may, in its
sole discretion, provide for a minimum incentive payment to any or all, or any
class of, Participants in respect of any calendar year, regardless of whether
any applicable performance objectives are attained.
(d)Effect of Termination of Employment. Except as provided in the following
sentence, unless the Committee shall determine to authorize a payment, no amount
shall be payable to a Participant as an annual incentive award unless the
Participant is still an employee of the Company or one of its Subsidiaries on
the date payment is made or such earlier date as the Committee may specify.
Unless the Committee shall otherwise determine to pay the Participant a greater
amount, if a Participant's employment terminates due to death, disability (as
determined in accordance with generally applicable Company policies) or normal
or early retirement under the terms of the qualified Protective Life Corporation
Pension Plan, such Participant shall receive an annual incentive payment equal
to the amount the Participant would have received if the Participant had
remained employed through the end of the year, multiplied by a fraction, the
numerator of which is the number of days that elapsed during the year in which
the termination occurs before and including the date of the Participant's
termination of employment and the denominator of which is 365.
5.    Payment.
Payment of any incentive payment determined under Section 4 shall be made to
each Participant (subject to any valid deferral election made by the
Participant) as soon as practicable after the Committee certifies that the
applicable performance objectives have been achieved (or, in the case of any
incentive payment payable under the final paragraph of Section 4(c), after the
Committee determines the amount of any such payment or that any condition to
such payment has been satisfied), but in no event later than the March 15
immediately following the calendar year during which such incentive payment was
earned. The provisions of this Section 5 shall be administered so that the Plan
is not a plan of deferred compensation as provided in Section 409A of the
Internal Revenue Code of 1986, as amended.
6.    General Provisions.
(a)Effectiveness of the Plan. The Plan was originally effective with respect to
the calendar year beginning January 1, 2018, and shall continue in effect until
otherwise amended or terminated in accordance with Section 6(b).
(b)Amendment and Termination. Upon the recommendation of the Committee, the
Board may at any time amend, suspend, discontinue or terminate the Plan;
provided that no such amendment, suspension, discontinuance or termination shall
adversely affect the rights of any Participant with respect to any calendar year
that has already commenced.
(c)Designation of Beneficiary. Each Participant may designate a beneficiary or
beneficiaries (which beneficiary may be an entity other than a natural person)
to receive any payments that may be made after the Participant's death. Such
designation may be changed or canceled at any time without the consent of any
such beneficiary. Any such designation, change or cancellation must be made on a
form or in a manner approved by or acceptable to the Committee and shall not be
effective until received by the Committee. If no beneficiary has been named, or
the designated beneficiary or beneficiaries shall have predeceased the
Participant, the beneficiary shall be the Participant's spouse or, if no spouse
survives the Participant, the Participant's estate. If a Participant designates
more than one beneficiary, the payment shall be made to such beneficiaries in
equal shares, unless the Participant has designated otherwise.
(d)No Right of Continued Employment. Nothing in the Plan shall be construed as
conferring upon any Participant any right to continue in the employment of the
Company or its Subsidiaries.
(e)No Limitation to Corporate Action. Nothing in the Plan shall preclude the
Company from authorizing the payment to the eligible employees of other
compensation, including (without limitation) base salaries, awards under any
other plan of the Company or its Subsidiaries, any other incentive payments or
bonuses (whether or not based on the attainment of performance objectives) and
retention or other special payments.
(g)Nonalienation of Benefits. Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant's interest under the Plan. The
Company's obligations under the Plan are not assignable or transferable except
to (i) a corporation which acquires all or substantially all of the Company's
assets, or (ii) any corporation into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant's beneficiaries, heirs, executors,
administrators or successors in interest.
(h)Withholding. Any amount payable to a Participant or a beneficiary under the
Plan shall be subject to any applicable federal, state and local income and
employment taxes and any other amounts that the Company or a Subsidiary is
required by law to deduct and withhold from such payment.
(i)Severability. If any provision of the Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
(j)Governing Law. The Plan shall be construed in accordance with and governed by
the laws of the State of Delaware, without reference to the principles of
conflict of laws.
(k)Headings. Headings are inserted in the Plan for convenience of reference only
and are to be ignored in the construction of the provisions of the Plan.




(signature page follows)







IN WITNESS WHEREOF, Protective Life Corporation has executed this document as of
__ day of _________________, 2018.




PROTECTIVE LIFE CORPORATION




                    
Richard J. Bielen    
President and Chief Executive Officer








1 of 4